WARD, J. (dissenting).
The general committee of the Republican party of Erie county, called the “Republican Organization,” is a voluntary organization, created for party purposes, without judicial functions or powers, and not created by any statute, and there is no express authority given by the statute for the courts to interfere with its proceedings or determinations. The learned counsel for the appellant cites sections 52 and 53 of the Election Code (chapter 909, Laws 1896), providing that political primaries shall be presided over and selected in the manner prescribed by the rules of the political party holding such primary, and that no person shall be qualified to vote at such primary unless he shall possess such other qualifications as shall be authorized by the regulations and usages of the political party holding the same. Making a list or enrollment of the members of a political party for the purpose of preparing for its primaries, and the mode of doing so, is neither prescribed nor condemned by statute, and I entertain great doubt whether the courts can supervise the action of these voluntary political committees in regard to the enrollment of its voters; but this point is not raised in the briefs presented upon this appeal, and I will consider the question as though the courts had the power claimed in the premises.
The respondent had adopted certain rules for the enrollment of the Republican voters of the county of Erie. The rules are broad and liberal, and full opportunity is given for the enrollment of every voter in the party. On or before the 1st day of June in each year an enroll man is selected by the committee in each district for making an enrollment of the Republican voters therein. The names of these enroll men are published in the. Republican daily papers in the city of Buffalo, with a notice of the street and number at which an enrollment will be made of the Republican voters of the district, and the rules are published for the enrollment for primary meetings, and require that “each enroll man in each district *727shall forthwith make an enrollment of the Republican voters of the district in duplicate upon two different books by placing thereon the names and street address oí all Republican voters residing in the district, so far as the same are known to him, or upon information received from any known Republican, either in person or by_ written communication.” The enroll man shall, on June 15th, deliver one of the books to the secretary of the committee, and the other book to remain in the hands of the enroll man until the 1st day of July following. “During the interim from June 15th to July 1st names of Republican voters not enrolled may be added to the list upon either enrollment book on the personal application only of the voter entitled to be so enrolled, to the secretary at the headquarters of the general committee or to the enroll man in charge of the enrollment book of the district, or at the place designated in the public notice given by the secretary.” On the 1st of July the enroll man delivers his book to the secretary, and the secretary shall then proceed to have placed upon each of the books all the names which appear upon the other, so that the two books will correspond. They are signed by the secretary, and “the books shall then remain in his [the secretary’s] custody until the day previous to holding the primaries, when they shall be delivered to the several enroll men in whose hands they were originally placed, and they shall have them at the places of holding the primaries, for the use of the officers of such primary. The day following each primary meeting, each enroll man shall deliver back to said secretary both of said enrollment books. These books shall at all times be open to the inspection of any Republican.” After the 1st day of July, and until and including the sixth day preceding the primary meeting, any Republican not enrolled can be enrolled upon taking certain proceedings before the committee. The caucuses are usually held in September or October, so that ample time is afforded previous to the primaries, under the rules of the committee, to enroll every Republican voter in the county of Erie. The record does not disclose any. complaint against the committee of unfairness, fraud, or any partiality for candidates, cliques, or factions in the Republican party. We must assume for this purpose that the committee fully and fairly represented the whole party in its work of enrollment and preparation for the primaries. The relator, on the 11th of September, 1897, together with two other Republicans, called at the headquarters of the committee, and asked the secretary for the enrollment books of the Fifth and Sixth districts of the Twenty-Fourth ward, for inspection. The secretary handed the books to these gentlemen, and they not only inspected the books, but transcribed names therefrom for about an hour and a half, when the secretary, concluding that they had had time enough to make such inspection, resumed the possession of the books. The primaries were to be September 28, 1897, and the relator and his friends had two weeks, under the rules, to inspect the lists at proper times consistent with the rights of other voters, and place any missing names upon the list. As shown in the opinion of Judge ADAMS, the opposing affidavit of Mr. Emerson, the secretary, must be taken as true in this *728proceeding. That, affidavit, verified the 15th of September, 1897, states: .
“The primary meetings of the Republican party will be called and held within the county of Erie not later than October 8th next for the purpose of nominating candidates to be voted for at the next ensuing election, and the said enrollment books are very much in use by the said committee and the Republican voters, and frequent references have to be made to them, and they are almost constantly in use at this time, and there are one hundred and fifty-five of said enrollment books, and in the neighborhood of thirty-four thousand names thereon, and that to permit the said relator and others at this time to have the custody thereof for the purpose of transcribing the same would lead to great confusion and embarrassment, and would greatly delay and hinder the work of the said committee and of this deponent in the proper discharge of the duties devolving upon them under the rules of the said Republican party.”
The affidavit further attacks the good faith of the relator and his friends, and, in effect, denies that they wanted such inspection for the purpose of determining whether all the Eepublican electors entitled to be were enrolled, and whether there was any fraudulent enrollment of names upon the books, but that they desired to procure such names in the interest of candidates for office. It is apparent that if these three gentlemen could use the enrollment books indefinitely, or such a length of time as they might desire to transcribe the names, the same privilege would belong to each and every of the 34,000 Republican voters in Erie county, and, if this privilege was accorded to all who might apply, the committee would be unable to discharge its duty properly; and it must follow that a discretion rests in the committee having charge of these books as to the extent to which they are to be used by any one or more of the individual voters.
The appellant’s counsel lays much stress upon the fact that the secretary refused to permit the transcribing of the names from the book after the hour and a half’s inspection, and the claim is that inspection means the right to copy the names from the book; and cites Cotheal v. Brouwer, 5 N. Y. 562, as sustaining this contention. I do not understand that the word “inspection” covers the right to copy from or take away any portion of the thing inspected. “Inspection” is derived from a Latin word, “inspicere,”—to took into. 1 Bouv. Dict. 725. Webster defines “inspect” to mean “to look on; to view or oversee for the purpose of examination; to look into; to view and examine for the purpose of ascertaining the quality or condition of a thing; to view and examine for the purpose of discovering and correcting errors, as to inspect the press or proof sheets of a book.” The same definitions are given in the Imperial Dictionary. The Code of Civil Procedure and our rules of practice recognize the distinction between inspection and taking oí a copy.
Section 803 of the Code provides for an inspection and copy or permission to take a copy. Rule 14 of the general rules of practice provides that application may be made in the manner provided by law to compel the production and discovery or inspection with copy of books, etc. The case of Cotheal v. Brouwer, supra, does not sustain the appellant’s contention. In that case the plaintiff was a stockholder in a private corporation. The statute provided that the *729books of the corporation should be open to examination to every stockholder for 30 days. The officer in charge of the books refused to permit the plaintiff to take a copy or memorandum of the names of the stockholders. It was held that this stockholder was entitled to make this memorandum. The trial judge charged that the stockholder had a right, not only to inspect the books, but to take copies of the names. The distinction between the simple right of inspection and the right to take copies and memorandums was observed through the case, but, this being a business corporation, in which the stockholder had a pecuniary interest in knowing who the other stockholders were, it was held that under the word “examination” the plaintiff had the right' contended for. The Republican committee of Erie county is not a corporation, nor in any sense directed by statute what privileges it shall accord to the voters as to the examination of its books. It has made simply a regulation that the voters may inspect the books, but has not made a regulation that any voter,' or any number of voters, can deprive the committee of the use of their books for such a length of time as the voters may choose for the .purpose of copying .the contents of the books.
I think the court at special term, in its discretion, upon the record . here presented, made a proper disposition of the motion before it, and the order appealed from should be affirmed, with $10 costs and disbursements.